                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIMBERLY MARTIN,                                    Case No. 19-cv-06585-HSG
                                   8                    Plaintiff,                           ORDER DIRECTING
                                                                                             SUPPLEMENTAL DECLARATION
                                   9              v.                                         REGARDING IN FORMA PAUPERIS
                                                                                             APPLICATION
                                  10     ANDREW M. SAUL,
                                                                                             Re: Dkt. No. 2
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Kimberly Martin’s ex parte motion to proceed in

                                  14   forma pauperis. See Dkt. No. 2. In the motion, Plaintiff does not answer the applicable questions

                                  15   with sufficient detail to permit the Court to evaluate her ability to pay the filing fees under 28

                                  16   U.S.C. § 1915. Plaintiff claims that she has not worked since 2014, but she is represented by

                                  17   counsel in this action and owns a relatively new vehicle (model year 2018) that was not financed.

                                  18   See id. at 1–3. Plaintiff also states that she has no monthly income, expenses, or debts. Id. at 2–4.

                                  19   Plaintiff does not explain this apparent inconsistency. Without more detail about how Plaintiff can

                                  20   afford to hire counsel, purchase a vehicle, and support herself with no monthly income or

                                  21   expenses, the Court cannot evaluate whether Plaintiff is financially able to pay the filing fee.

                                  22          Accordingly, the Court DIRECTS Plaintiff to file a supplemental declaration in support of

                                  23   her motion to proceed in forma pauperis, addressing the issues identified above, by November 4,

                                  24   2019. If Plaintiff fails to file the declaration, the Court will deny the motion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 10/21/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
